PER CURIAM.
This is an appeal filed by the appellant in proper person. The state has filed a motion to dismiss the appeal because of the failure of the appellant to file a brief and prosecute the appeal as required by the Florida Appellate Rules, 31 F.S.A.
A transcript of the trial record has been filed in connection with the ap-' peal. Since the appellant has been sentenced to serve a period of time in the state prison and since he is not represented by counsel in this appeal, under these circumstances, we are of the view that the record itself should be studied as against restricting our determination of the appeal to the motion to dismiss. We may here say that technically the state is correct.
*198The appellant was charged with the offense of attempting to break and enter the building of another with intent to commit a misdemeanor, to wit, petit larceny. He was represented by counsel in the trial court. A trial by jury was waived. The state offered several witnesses to support the state’s case. The appellant neither testified nor offered any testimony on his own behalf. The trial judge found the appellant guilty of the offense charged and sentenced him to the state prison for a period of one year.
Our examination of the record reveals that the evidence abundantly supports the judgment of the trial court and that the trial was fairly conducted. The judgment is accordingly affirmed.
Affirmed.
KANNER, C. J., and ALLEN and SHANNON, JJ., concur.